DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recite “an organic layer consisting of S and one or more elements selected from the group consisting of C, H, O, N, Se, and P” (emphasis added).  This phrase renders the claims indefinite as it is unclear how a layer consisting of S and one or more of H, O, N, Se, and P may be “organic” as the compounds of these materials are inorganic in nature (i.e. carbon content is necessary to be “organic” and it is unclear how this may optionally be omitted).  Claims 8-13, 15-18, and 21 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-13, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (WO2015/030298 – previously cited by applicant) using US 2016/0215394 as an English language equivalent.
Considering claim 7 and 20-21, Sung teaches a substrate structure coated with an organic-inorganic hybrid thin film (abstract).  Figure 1 (reproduced below) depicts the laminate coating of the organic-inorganic hybrid thin film (20) on substrate (10) (Paragraph 26).  The organic-inorganic hybrid thin film comprises alternating layers formed of a first inorganic precursor material (Paragraphs 52-53; 66) and a second organic precursor material optionally of an organic thiol containing hydroxy groups consisting of S, C, H, and O (Paragraph 56-59).  Sung also teaches where the thickness of both the inorganic layer and organic layers are dependent upon the amount of each respective precursor used during deposition of the layers and where the thickness of the inorganic layer may be less than 3 nm (Figures 14-15; Paragraphs 107-108).  The cycles of the inorganic and organic layer deposition may be repeated up to 700 times (Figure 12; Paragraphs 99-100).  An exemplary water vapor transmission rate of 2.68 × 10-7 g/m2day is taught for a super lattice structure of organic/Al2O3 (Table 1).

    PNG
    media_image1.png
    134
    473
    media_image1.png
    Greyscale

Sung does not expressly teach the claimed WVTR when dried at 70% relative humidity at 70 ˚C for 480 h and bent with a radius of 1.5 cm.  However, Sung teaches a substantially identical laminate of organic and inorganic materials formed by molecular layer deposition as that which applicant discloses and claims as forming the instantly claimed laminate (Specification p.1 lines 28-34, p.3 lines 17-25, p.4 lines 13-24).  As such, one would reasonably expect the laminate of Sung to possess the claimed WVTR when bent as claimed as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed laminate this would have been obvious to one of ordinary skill in the art in view of the teachings of Sung as Sung teaches where super lattice structures of inorganic and hydroxy thiol organic materials are conventionally known to afford gas and moisture blocking coatings and one would have had a reasonable expectation of success.  Further, the thickness of the inorganic layer taught by Sung overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed range has been presented.
Considering claim 8, Sung teaches organic thiols with an -2 oxidation state (Paragraph 59).
Considering claim 9, Sung teaches where the inorganic layer comprises Al2O3 (Table 1) which is considered to teach an empirical formula of AlO1.5 which overlaps the instant layer composition where y = 0.  See MPEP 2144.05.
Considering claim 10, Sung teaches where the deposition cycle of the inorganic and organic layer may be up to 700 (Figure 12).  See MPEP 2144.05.
Considering claim 11, Sung teaches where the multilayer film has water and gas barrier properties (Paragraph 14).
Considering claim 12, Sung teaches where the substrate may be polymeric (Paragraph 28).
Considering claim 13, Sung teaches where further layers may be included in the laminate either between the substrate and super lattice or further on the super lattice (i.e. a planarization layer) (Figures 3 and 6; Paragraphs 37, 39, and 40).
Considering claim 15, Sung teaches where the coating may be on an electronic device (Paragraph 65).
Considering claims 16-18, Sung does not expressly teach the claimed WVTR’s.  However, as outlined above, Sung teaches a substantially identical laminate of substantially identical materials as that which is claimed and disclosed and one would reasonably expect the laminate of Sung to possess the claimed WVTR values as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 January 2022, with respect to the rejection(s) of claim(s) 7-13, 15-18, and 20-21 under 35 USC 103 in view of George have been fully considered and are persuasive.  Applicant has recited the closed language transitional phrase “consisting of” outside of the scope of George.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sung as outlined above.
Applicant’s arguments, see remarks, filed 21 January 2022, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejection of claims 7-13, 15-18, and 20-21 has been withdrawn.  The instant application has an earlier filing date rendering moot the prior double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784